                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE PRESSLEY,
    Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-4981

CAPITAL ONE,
     Defendant.

                                             ORDER

       AND NOW, this          day of November, 2019, upon consideration of Plaintiff Charmaine

Pressley's Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is

ORDERED that:

       1.    Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.    The Complaint is DEEMED filed.

       3.    The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.     Pressley may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Pressley's claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting her amended complaint, Pressley should be mindful of the Court's

reasons for dismissing the claims in her initial Complaint as explained in the Court's

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
       5.    The Clerk of Court is DIRECTED to send Pressley a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Pressley may use this form to file her amended

complaint if she chooses to do so.

       6.    If Pressley fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURTh


                                             ~~~~.
